Citation Nr: 1453568	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  06-18 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 40 percent for chronic lumbosacral strain.

2.  Entitlement to financial assistance in the purchase of an automobile and adaptive equipment, or for adaptive equipment only.

3.  Entitlement to a certificate for eligibility for special adapted housing or a certificate of eligibility for a special home adaption grant.

4.  Entitlement to special monthly compensation for loss of use under 38 U.S.C.A. 1114(k).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty from November 1979 to April 1982.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in December 2002 and March 2007 by the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia (RO).


REMAND

The Veteran's original claims file was lost or destroyed following the December 2010 Board remand, and therefore, the claims file before the Board is a "rebuilt" claims file.  Review of evidence of record that has been associated with the rebuilt file and the Veterans Appeals Control and Locator System, VA's electronic case tracking system, reveals the following procedural history as it pertains to the claims on appeal.  The Veteran's claim for an increased rating for his service-connected lumbosacral strain was denied in the December 2002 rating decision.  A notice of disagreement was received as to this issue in January 2003 and a statement of the case was issued in April 2003.  The Veteran completed his appeal for this issue by filing a VA Form 9 in June 2006.  The scant procedural evidence indicates that the claims for automobile and adaptive equipment, a special home adaption grant, and special monthly compensation based on loss of use were denied in the March 2007 

rating decision.  It is unclear as to the date the Veteran submitted a notice of disagreement for these issues.  However, the RO issued a SOC for these claims in February 2008.  The date upon which the Veteran submitted a VA Form 9 for these issues is not shown by the current evidence of record.  It also appears that the RO issued supplemental statements of the case as to the issues in May 2006, September 2008, and July 2014.  Of these procedural documents, only the July 2014 supplemental statement of the case has been associated with the record.  On remand, efforts should be made to obtain copies of the December 2002 and March 2007 rating decisions, the April 2003 and February 2008 statements of the case, the May 2006 and September 2008 supplemental statements of the case, and any additional procedural evidence previously submitted by the Veteran in support of his claim.  

Review of the record further indicates that additional medical evidence has not been included in the Veteran's rebuilt claims folder.  Specifically, the December 2010 remand noted a May 2008 VA examination report showing the evaluation of the Veteran's thoracolumbar spine.  The record also previously included a February 2009 opinion letter from the Veteran's VA physician regarding whether the Veteran's weakness and loss of function of his lower extremities, as well as his bowel and bladder conditions, were related to his low back disability.  As it does not appear that the RO has undertaken any efforts to associate copies of this medical evidence with the rebuilt claims folder, such action must be accomplished on remand.  Also, the RO must obtain any pertinent VA treatment records dated prior to March 2011, and since June 2014 with the evidence of record.

Accordingly, the case is remanded for the following action:

1.  Additional requests to search for the Veteran's missing claims file must again be made to the Records Management Center, the Roanoke RO, and any Veterans Health Administration facilities which may have conducted VA medical reviews of the claims file between 

December 2002 and August 2013.  If any other VA entity is later determined to have had access to the claims file, requests for search of those locations must be made.  All efforts to locate the original record must be completed in accordance with the VA Adjudication Procedure Manual, M21-MR, Part III, Subpart ii, Chapter 4, Section D.15, (the M21-MR) concerning "Lost Folders."  All requests, responses and actions taken to locate the Veteran's missing VA claims file must be fully documented in the Veteran's VA claims file for future review.  If the Veteran's original claims file is located, it should be associated with the rebuilt claims file.

2.  If the original claims file is not located, the RO should undertake appropriate action to obtain copies of the December 2002 and March 2007 rating decisions, the April 2003 and February 2008 statements of the case, the May 2006 and September 2008 supplemental statements of the case, and any other procedural documents submitted by the Veteran for the claims on appeal.  All requests, responses and actions taken to locate the Veteran's missing VA claims file must be fully documented in the Veteran's VA claims file for future review.

3.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private 

treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.

Regardless of the Veteran's response, the RO must obtain copies of the May 2008 VA examination report showing the assessment of the Veteran's thoracolumbar spine, the February 2009 opinion letter from the Veteran's VA physician, and complete copies of the Veteran's VA treatment records dated prior to March 2011 and after June 2014.  All attempts to secure this evidence must be documented in the claims file by the RO.

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be readjudicated.  If any issue on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his 

representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD	
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

